Citation Nr: 0813802	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, D.C., and T.H. 




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from July 1951 to June 1954.  
The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant appeared before the undersigned at a hearing at 
the RO in August 2007.  A transcript of the hearing is 
contained in the claims folder.  

The appellant was advised at the hearing that a claim for 
service connection for the cause of the veteran's death had 
been denied in an April 2007 rating decision, and that she 
still had an opportunity to appeal that decision.  The claims 
folder does not contain any indication that the appellant has 
initiated an appeal of the April 2007 rating decision.


FINDINGS OF FACT

1.  The veteran died in April 2006.

2.  The veteran was in receipt of a total rating based on 
unemployability due to service connected disabilities from 
February 2, 2002.  

3.  The veteran was not entitled to have received 100 percent 
disability prior to February 2, 2002. 


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation as a 
surviving spouse of a deceased veteran has not been 
established. 38 U.S.C.A. §§ 1318, 5312 (West 2002); 38 C.F.R. 
§§ 3.22, 3.252 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

In this case, the appellant was provided with preadjudication 
VCAA notice by letter dated November 2006.  This letter told 
the appellant what evidence was needed to substantiate the 
claim for DIC under the provisions of 38 U.S.C.A. § 1318.  
The appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  The letter asked the appellant to send any evidence 
in her possession that pertained to her claim to VA.

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of DIC.  
However, as the appellant's claim is being denied and no 
effective date will be assigned, the failure to provide her 
with this information cannot possibly result in any harm to 
her claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained, as have all VA treatment records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met.

The pertinent facts in this case are not in dispute, and its 
disposition turns on the law.  VA's General Counsel has held 
that the notice and assistance requirements of the VCAA are 
not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Because the instant appeal turns on the law and not the 
facts, there are no further duties to assist the appellant 
under the VCAA.

Background

The record shows that the veteran died on April [redacted], 2006.  
The death certificate states that the immediate cause of 
death was lung cancer.  No other causes were noted.  

In a November 1954 rating decision, entitlement to service 
connection for aggravation of an old left wrist injury was 
denied.  The veteran was informed of this decision and 
provided with his appellate rights in a November 1954 letter.  
There is no indication that he submitted a notice of 
disagreement with this decision.  

Except for notifications pertaining to marriages, births, 
change of addresses, and similar matters, no further 
communications were received from the veteran until April 
1997.  

The veteran submitted a claim for service connection for 
arthritis of both feet as a residual of frozen feet on April 
22, 1997.  A May 2000 rating decision granted service 
connection for the residuals of frozen feet, and assigned 
each foot a 10 percent evaluation.  This resulted in a 
combined evaluation of 20 percent disabling.  The effective 
date of the evaluation was April 22, 1997, the date of 
receipt of the veteran's claim.  

In an April 2001 rating decision, the evaluation for each 
foot was increased from 10 percent to 30 percent, effective 
from January 12, 1998.  This resulted in a combined 
evaluation of 60 percent, also effective from January 12, 
1998.  

A notice of disagreement was not received with regard to 
these decisions.

On February 6, 2002, the veteran submitted a claim for 
service connection for peripheral neuropathy and for a 
bilateral knee condition.  He also filed a claim for 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  A 
June 2002 rating decision denied each of these claims.  The 
veteran initiated an appeal of the June 2002 rating decision.  

In March 2005, a rating decision granted service connection 
for peripheral neuropathy of each lower extremity.  A 30 
percent evaluation was assigned for each leg, effective from 
February 6, 2002.  A total rating based on individual 
unemployability was also granted, effective from February 6, 
2002.  This rating decision did not address the claim for 
service connection for arthritis of the knees. 

In April 2005, the veteran submitted a statement indicating 
that he was satisfied with the decision on appeal with 
respect to all issues, and that he wished to withdraw his 
appeal in its entirety.  

There were no further rating decisions promulgated between 
March 2005 and the veteran's death in April 2006.  There is 
no indication that there were any outstanding claims at the 
time of the veteran's death.

At the hearing, the appellant stated that she was not 
claiming that there was clear and unmistakable error (CUE) in 
any rating decisions during the veteran's life; but that if 
further investigations had been made at the time of the 
rating decision that assigned 30 percent ratings, effective 
in 1998, a total rating might have become effective earlier, 
thereby meeting the requirements for DIC under § 1318.  She 
testified that the veteran had been experiencing symptoms 
similar to those which led to the award of a total rating for 
many years before he actually submitted a claim. 



Analysis

Surviving spouses are entitled to DIC as if the death were 
service connected where service connected disabilities were 
rated 100 percent disabling for 10 years immediately 
preceding death.  38 U.S.C.A. §§ 1318, 5312.

The criteria which a veteran's survivor may claim entitlement 
to DIC benefits are found at 38 C.F.R. § 3.22.  Under this 
regulation, VA will pay DIC benefits if the veteran's death 
was not the result of willful misconduct and, at the time of 
death, the veteran was receiving or entitled to receive 
compensation for service connected disability that was rated 
by VA as 100 percent disabling for at least 10 years 
immediately preceding death.  Benefits may also be paid if 
the veteran had been rated as 100 percent disabled since 
release from active duty and for at least five years 
immediately preceding death, or if he was rated as 100 
percent disabled for a continuous period of not less than one 
year immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a).  

The phrase "entitled to receive" means that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).  

The appellant in this case is not entitled to DIC benefits as 
the veteran was not in receipt of a total rating for at least 
10 years immediately preceding his death.  The veteran was in 
receipt of a total rating, just more than four years before 
his death.  There is no evidence or contention that the 
veteran was a prisoner of war.  

Additionally, there is no evidence that the veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
due to one of the reasons listed in 38 C.F.R. § 3.22(b).  

It has also not been claimed that his not being in receipt of 
total disability compensation for 10 years when he died was 
due solely to CUE in a VA decision concerning an issue of 
service connection, disability evaluation, or effective date.  
The appellant and her witnesses explicitly denied that they 
were contending that the February 6, 2002 effective date for 
the total rating was based on CUE.  

While further investigation or an earlier claim might have 
lead to an earlier award of the total rating, there is no 
provision of the law that would authorize the award of DIC on 
the basis of those possibilities.

An effective date may not be established prior to the date of 
the submission of a claim for service connection unless the 
claim is received within a year of discharge.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).  In this case, the veteran first 
submitted his claim for service connection on April 22, 1997.  
Even if a 100 percent evaluation could be established from 
this date, the total rating would have been in effect for 
less than the required 10 years prior to the veteran's death, 
and the appellant's claim would still fail.  

Finally, the veteran's representative has suggested the 
veteran may have been hypothetically entitled to receive a 
100 percent evaluation for at least 10 years prior to his 
death.  Hypothetical entitlement, however, cannot serve as a 
basis for establishing entitlement to DIC under current law.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


